ALD-134                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 21-3073
                                       ___________

                                  THOMAS WASHAM,
                                              Appellant

                                             v.

                 SUPERINTENDENT DALLAS SCI; MR. KATTNER;
                    ATTORNEY GENERAL PENNSYLVANIA
                     ____________________________________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1-21-cv-01391)
                    District Judge: Honorable Christopher C. Conner
                      ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    April 21, 2022
             Before: JORDAN, RESTREPO, and SCIRICA, Circuit Judges

                               (Opinion filed: May 4, 2022)
                                       _________

                                         OPINION*
                                         _________
PER CURIAM

       Thomas Washam is a Pennsylvania prisoner and a frequent pro se litigant. In this

case, he filed what the District Court docketed as a habeas petition but later treated as a


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
non-habeas complaint. Washam’s complaint consisted of 22 documents, some of which

were captioned for a Pennsylvania state court. It appears from these documents that

Washam filed a state-court complaint against prison employees who allegedly refused to

notarize a “trust transfer deed” that Washam believed would give him legal title to his jail

cell. It further appears that Washam filed this civil action after the state-court defendants

did not respond. His documents captioned for federal court, with titles such as “local

action for equitable conversion” and “notice of condemnation,” appear to seek an order

transferring ownership of his jail cell to him.

       A Magistrate Judge recommended dismissing Washam’s complaint for failure to

comply with Fed. R. Civ. P. 8 but granting him leave to amend. Washam then filed a

series of documents consisting largely of frivolous Sovereign-Citizen-like arguments and

legal jargon that was by turns inapposite and indecipherable. The District Court

ultimately adopted the Magistrate Judge’s recommendation to dismiss Washam’s

complaint for failure to comply with Rule 8, but it dismissed his complaint without leave

to amend because it found from his later filings that amendment would be futile.

       Washam appeals. We review for abuse of discretion both the dismissal of a

complaint under Rule 8 and the denial of leave to amend. See Garrett v. Wexford Health,

938 F.3d 69, 89, 91 (3d Cir. 2019), cert. denied, 140 S. Ct. 1611 (2020). The District

Court did not abuse its discretion in this case. Although the court was able to piece

together the general subject matter of Washam’s complaint, dismissal under Rule 8

ultimately was within the court’s discretion because it permissibly concluded that the

complaint was “so confused, ambiguous, vague or otherwise unintelligible” as to provide

                                              2
insufficient notice of any specific claims. Id. at 94 (quotation marks omitted). The

complaint also did not set forth any plausible claim to relief. See id. at 92-93. Similarly,

we see no abuse of discretion in the dismissal of Washam’s complaint without leave to

amend. The District Court permissibly concluded from Washam’s numerous filings that

amendment would be futile, and Washam’s filings on appeal tend only to confirm that

conclusion.

       For these reasons, we will affirm the judgment of the District Court. Our ruling is

without prejudice to Washam’s ability to pursue whatever remedies he may be seeking in

state court. We express no opinion on that issue. Washam’s motions in this Court are

denied.




                                             3